I dissent. I can see how an unlawful arrest can entitle a citizen to discharge from unlawful imprisonment, but not how it can entitle him to an acquittal of an offense which he committed. I do not *Page 149 
see anything in the record to show that the keys were taken from the person of the defendant. The statement is:
"I arrested him last night, and found keys that belong to the trunk that had the whiskey in it."
There is no statement that the keys were found on, or taken from, the person of the defendant. I do not see anything in the record to show that the State sold the liquor to the defendant. The liquor had dispensary stamps on it. It may be only fair to allow a man who had bought liquor from the State to sell it again, even at a fair profit, but such is not the law. Further, at the time of his arrest, the defendant was engaged in procuring the transportation, by common carrier, of the liquor from a county having a dispensary into a county where there is no dispensary, in violation of section 852, Criminal Code 1912.